 



EXHIBIT 10.9
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS.
THE CONFIDENTIAL REDACTED PORTIONS HAVE BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.
ASTERISKS DENOTE SUCH REDACTIONS.
DE-AC01-93NE50067,
08843672/50067-02
Amendment No. 017
      Amendment No. 017, signed as of December 3, 2007, to Contract No.
DE-AC01-93NE50067, 08843672/50067-02 entered into January 14, 1994 (the
“Contract”) by and between United States Enrichment Corporation (“USEC”),
Executive Agent of the United States of America, and Joint Stock Company
“Techsnabexport” (“TENEX”), Executive Agent of the Federal Atomic Energy Agency,
Russian Federation (“Rosatom”), Executive Agent of the Russian Federation. (USEC
and TENEX, acting in their capacities as Executive Agents, are referred to
herein individually as a “Party” and collectively as the “Parties”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Contract.
      Pursuant to Part 1, Sections H.04 and H.12(c) of the Contract, USEC and
TENEX hereby agree as follows:
      SECTION 1. Notwithstanding any provision to the contrary in the Contract,
USEC shall pay a per SWU price of ***** for the SWU component of low enriched
uranium (LEU) delivered to USEC under Contract in 2008.
      SECTION 2. Both Parties shall seek to ensure that deliveries are made
according to the delivery schedule for 2008 agreed by the Parties as of the date
they signed this Amendment (the “Delivery Schedule”). However, notwithstanding
the requirements of such Delivery Schedule, the initial deliveries of LEU in
calendar year 2008 shall begin after all required approvals or endorsements of
this Amendment by the Government of the Russian Federation have been obtained by
TENEX and confirmation of the U.S. State Department, as the authorized agency of
the U.S. Government, that USEC is authorized to sign this Amendment (or that the
approval of the U.S. Government is not required) has been obtained by USEC (as
described in Section 8 below). TENEX shall use its reasonable efforts to secure
such Russian Government approvals or endorsements and USEC shall use its
reasonable efforts to secure such U.S. Government confirmation.
      SECTION 3. Notwithstanding any provision to the contrary in the Contract,
if approval or endorsement of this Amendment by the government of the Russian
Federation (or its authorized agency(ies)) is obtained after January 1, 2008,
the Delivery Schedule shall be subject to readjustment within 2008, by mutual
agreement of the Parties, taking into account the following issues: (1) State
Budget commitments of the Russian Executive Agent; and/or (2) production
commitments of Russian enrichment facilities; and/or (3) logistical problems
that may make it difficult and/or impossible for TENEX or USEC to adhere to the
Delivery Schedule. The initial deliveries shall begin after the readjusted
Delivery Schedule has been approved by Rosatom and signed by the Parties.

 



--------------------------------------------------------------------------------



 



      SECTION 4. In Part I, Section G.04, the first sentence of the third
paragraph (as amended by Amendment 11 to the Contract) is deleted and the last
paragraph (as amended by Amendment 16 to the Contract) hereby is amended as
follows: *****
      SECTION 5. *****.
      SECTION 6. Except as amended hereby, the Contract shall remain unchanged
and in full force and effect.
      SECTION 7. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute one and the same instrument.
      SECTION 8. This Amendment shall enter into force and effect, the rights
and obligations of the Parties under this Amendment shall arise and the Parties
shall be bound by the obligations and entitled to the rights as set forth in
this Amendment upon and as of the first day by which (i) the approval or
endorsement of this Amendment by the Government of the Russian Federation or its
authorized agency(ies) of the Government of the Russian Federation has been
obtained and (ii) written confirmation that USEC, as the Executive Agent for the
United States of America, is authorized to sign this Amendment (or confirmation
that the approval of the U.S. Government is not required) has been obtained from
the U.S. State Department as authorized agency of the U.S. Government. TENEX
shall notify USEC as soon as such approval or endorsement of the Government of
the Russian Federation or its authorized agency(ies) has been obtained and USEC
shall notify TENEX as soon as such written confirmation has been obtained from
the U.S. State Department.
      IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of
the date first written above.

                UNITED STATES ENRICHMENT
CORPORATION
    JOINT STOCK COMPANY
“TECHSNABEXPORT”
    By:   /s/ Philip G. Sewell     By:   /s/ Alexey A. Grigoriev       Philip G.
Sewell
Senior Vice President     Alexey A. Grigoriev
General Director                

 